Citation Nr: 1615862	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-24 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lung disability, to include as due to herbicide and chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a hearing before a member of the Board on his VA Form 9.  In a September 2014 response to the notification letter informing him that he had been placed on a list of persons wanting to appear for a "Travel Board" hearing, the Veteran indicated that he wished to withdraw that request.  38 C.F.R. § 20.704(e) (2015).

In January 2015 and July 2015, the Board remanded the current issues for further evidentiary development.

In an October 2015 statement, the Veteran requested a copy of "the results of my hearing test."  The Board has interpreted that correspondence as a request for assistance under the Freedom of Information Act (FOIA).  Although the Veteran was provided with copies of his service treatment records in July 2015 pursuant to an earlier request, there is no indication upon review of the claims folder that his October 2015 request has been addressed.  As the Veteran's claim is being remanded for additional development, there is no prejudice to him in referring his FOIA request to the Agency of Original Jurisdiction for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but further development is necessary prior to adjudication of the issues on appeal.

Regarding the Veteran's claim for service connection for bilateral hearing loss, in its July 2015 remand, the Board instructed the AOJ to refer the Veteran's claims file to the audiologist who conducted his March 2015 examination, or to another Board-certified audiologist if that audiologist was unavailable, for an addendum medical opinion.  The Board asked the audiologist to specifically address whether exposure to loud noise in service may result in a delayed decrease in hearing acuity not immediately demonstrated through pure tone audiometric testing.  The requested opinion was provided by another audiologist in October 2015, who opined that the Veteran's current bilateral hearing loss was less likely than not caused by or a result of in-service noise events, but stated only that the Veteran's enlistment and separation audiograms indicated normal pure tone thresholds.  

Several deficiencies in the October 2015 opinion necessitate remand for an additional medical opinion.  First, the reviewing audiologist's statement that the Veteran's pure tone thresholds were normal on his entrance and separation examinations indicates that he did not convert those audiogram results into International Standards Organization (ISO)-American National Standards Institute (ANSI) units as is required for results reported before November 1, 1967.  Thus, the findings of the October 2015 audiologist are based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the October 2015 audiologist's opinion was not responsive to the Board's July 2015 remand instruction, which requested a discussion of the possibility of delayed onset hearing loss.  Based on the foregoing, the Board's July 2015 remand instructions have not been substantially complied with, and remand for an additional medical opinion is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that, following the last remand, the Veteran submitted an October 2015 opinion from a private physician stating that his sensorineural hearing loss is secondary to service.  However, there is no indication that the physician considered the Veteran's relevant medical records, including his in-service audiograms, in issuing that opinion.  Furthermore, in support of his opinion, the physician stated only that the Veteran had no noise exposure following service.  Given the Veteran's past reports of post-service recreational and occupational noise exposure, however, the opinion is based on an inaccurate factual premise.  Reonal, 5 Vet. App. at 461; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  In short, as the positive private opinion is inadequate, on its own, to support a grant of service connection, remand for an additional medical opinion is still required.

Finally, the Veteran has asserted, in October 2015 correspondence, that his bilateral hearing loss may be related to his service-connected tinnitus.  Accordingly, the additional medical opinion must also address that theory of entitlement.

Turning to the claim for service connection for a lung disability, the Veteran stated, in October 2015 correspondence, that he was "exposed to many chemicals" during service that caused or contributed to his current lung disability.  He also submitted multiple article excerpts to support his assertion that chemicals, including Agent Orange, were used at certain military bases in the continental United States in the 1960s.  In January 2016, he provided a list of the military bases where he was stationed, which included some of the bases discussed in the articles.  The Veteran's service personnel records, which would provide documentation of his duties and assignments, are not associated with the claims file.  On remand, the AOJ should obtain the Veteran's service personnel records to confirm that he served in all of the locations he has described and, if he did, should determine whether he may have been exposed to toxic chemicals, including Agent Orange, at those locations.

Additionally, in March 2016, the Veteran submitted medical records associated with a February 2016 appointment with a private pulmonary specialist.  The documents are largely illegible as currently scanned into the Veterans Benefits Management System (VBMS), and the portion of the records that appears to discuss the nature of the Veteran's current pulmonary condition, which was still in question when the most recent VA opinion was issued in November 2015, is entirely illegible.  On remand, those documents should be rescanned.  If rescanning does not yield legible copies or if the records, which were submitted via facsimile, were received in an illegible state, an additional copy should be requested from the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC).  If the records are unavailable from NPRC, contact the service department and ask the Veteran for any copies he has in his possession.

2.  Determine whether the Veteran may have had any exposure to Agent Orange or other chemicals at the locations described in his January 2016 correspondence.  If additional information is required from the Veteran to make that determination, it should be requested.

3.  Rescan the records of medical treatment at a private pulmonary facility, received from the Veteran via facsimile on March 1, 2016, into VBMS.  If the original document received from the Veteran is similarly illegible, ask him to submit another copy or to authorize VA to obtain the records.

4.  Then, refer the claims file to an audiologist other than the one who provided the October 2015 addendum opinion.  If the audiologist determines a new examination is needed to respond to the questions posed, one should be scheduled.  The audiologist should consider values converted from ASA to ISO-ANSI units for the Veteran's September 1962 induction and July 1964 separation audiograms.  Following review of the claims file, including but not limited to the Veteran's service treatment records, the VA examination reports and addendum opinions, and the October 2015 private medical opinion, the audiologist should respond to the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current hearing loss disability was caused, at least in part, by in-service noise exposure?  Please explain why or why not, specifically discussing any threshold shifts during service and indicating whether it is at least as likely as not that the Veteran's current hearing loss is a delayed response to his in-service noise exposure.

(b) If the Veteran's current hearing loss disability is not at least as likely as not related to service, is it at least as likely as not (a 50 percent probability or greater) that it was caused by his service-connected tinnitus?  Please explain why or why not.

(c) If the Veteran's current hearing loss disability is not caused by his service-connected tinnitus, is it at least as likely as not (a 50 percent probability or greater) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by that condition?  Please explain why or why not.  If you find that the Veteran's hearing loss has been permanently worsened beyond normal progression (aggravated) by his tinnitus, please attempt to quantify the degree of aggravation beyond the baseline level of disability of the hearing loss.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the reviewer is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

5.  After undertaking the above development, conduct any additional development deemed appropriate based on the evidence received.  Further development may include but is not limited to affording the Veteran an additional VA respiratory examination or medical opinion in connection with his claim for service connection for a lung disability.

6.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




